UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 11, 2014 STELLAR BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 000-54598 N/A (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 32 E. Scott Street Port Hueneme, California 93041 (Address of principal executive offices) (Zip Code) (805) 488-2800 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 11, 2014, Stellar Biotechnologies, Inc. (the “Company”) issued a press release announcing its entry into a definitive supply agreement with Araclon Biotech SL (“Araclon”). The Company will provide cGMP-compliant Stellar KLH™ to Araclon for use as a component in Araclon’s active immunotherapies in the treatment of Alzheimer’s disease. The supply agreement has an initial five-year term, and may be renewed upon Araclon’s written request for additional one-year periods. The full text of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Press release issued by Stellar Biotechnologies, Inc. dated November 11, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stellar Biotechnologies, Inc. Date: November 13, 2014 By: /s/ Kathi Niffenegger Name:
